Exhibit 10

 

August 2, 2005

 

Via Hand Delivery

 

Mr. David Alexander

Family Dollar Stores, Inc.

10401 Monroe Road

Matthews, NC 28105

 

Re:  Resignation, Effective August 4, 2005

 

Dear David:

 

This letter (this “Letter”) confirms your voluntary resignation, effective
5:00 p.m., August 4, 2005 (the “Termination Date”), from your position as
President and Chief Operating Officer of Family Dollar Stores, Inc. (the
“Company”).  As a result of your resignation, your employment with the Company
and all of the Company’s affiliates and subsidiaries in any and all capacities
will discontinue as of the Termination Date.  I wish to remind you that your
employment with the Company (and terms of your subsequent resignation) are
governed by that certain Employment Agreement dated August 25, 2000 between the
Company and yourself (collectively, with all amendments thereto, the “Employment
Agreement”), including without limitation, Sections 4.01, 4.02, 6.01, 6.03,
6.04, 6.05, 6.06 and 7 of the Employment Agreement.

 

Pursuant to Section 6.06 of the Employment Agreement, you acknowledge that you
will not discuss your resignation or any other aspect of your employment with
any representatives of the media, either directly or indirectly, without the
written consent and approval of the Company.  You further agree that you will
not discuss the fact or details of your resignation or any other aspect of your
employment with anyone other than your personal attorney, the Company’s CEO, CFO
or General Counsel prior to the date the Company has formally announced your
resignation on or around August 4, 2005.  Furthermore, you acknowledge that you
are no longer entitled to communicate on behalf of the Company on substantive
matters concerning the Company or its securities with securities market
professionals under the Securities and Exchange Commission’s Regulation FD. 
Following the Termination Date, you agree to comply with all Confidentiality
provisions of your Employment Agreement.

 

Pursuant to Section 4.01 of the Employment Agreement, you acknowledge and agree
that you will comply with the terms of the covenant not to compete as well as
the non-solicitation clause contained in your Employment Agreement.

 

The Company agrees to pay you your regular salary through February 3, 2006, less
applicable federal and state withholding taxes and other standard deductions
(the “Resignation Severance”); provided, however, that should you accept or
begin other employment as an employee, consultant or in any other capacity prior
to February 3, 2006, any unpaid balance of the Resignation Severance as of the
date of such new employment shall be (1) eliminated if your monthly base salary
and all other monthly remuneration and compensation from the new

 

1

--------------------------------------------------------------------------------


 

employment exceeds your monthly base salary in effect on the Termination Date,
or (2) reduced to the amount by which your monthly base salary in effect on the
Termination Date exceeds your monthly base salary and all other monthly
remuneration and compensation from the new employment.  Moreover, you agree to
pursue reasonable, good faith efforts to obtain other employment in a position
suitable to your background and experience and to notify the Company within
three business days of obtaining other employment during the time in which you
are receiving the Resignation Severance.

 

Payments of Resignation Severance will be made in bi-weekly installments, at or
about the time the Company distributes its regular bi-weekly payroll checks. 
You understand that such payments will be forwarded by first class U.S. Mail
addressed to your home address on file with the Company, commencing with the
regular Company pay day following the Termination Date.  You recognize and agree
that this payment represents a benefit you would not otherwise be entitled to
receive under the Employment Agreement.

 

You agree that you will return to the Company on or prior to the Termination
Date all Company property, including all keys, identification badges, credit
cards, computers, computer disks, Company vehicles, cellular telephones,
merchandise, documents, forms, correspondence, data and other materials related
to your work.

 

Please note that as a designated Section 16 reporting officer under the
Securities Exchange Act of 1934, you remain subject to the SEC’s ongoing
reporting requirements for the next six months.  You also remain subject to the
Company’s mandatory pre-clearance procedures for the sale of stock or the
exercise of any options.   Though we will be happy to assist you with SEC
compliance, it is ultimately your responsibility to ensure you comply with the
SEC’s requirements.

 

You acknowledge that the Employment Agreement and this Letter set forth all of
the terms of the understanding between the Company and yourself, and neither may
be waived, changed or modified orally or by any course of dealing between the
Company and yourself, but only by an instrument in writing signed by the party
against whom any waiver, change or modification is sought.

 

If any provision herein shall be deemed or declared unenforceable, invalid or
void, the same shall not impair any of the other provisions contained herein
which shall be enforced in accordance with their respective terms.  The laws of
the State of North Carolina shall govern and be applicable to this agreement and
any interpretation or construction thereof, and the jurisdiction and venue for
any dispute arising hereunder shall be vested in courts sitting in Mecklenburg
County, NC.

 

Notwithstanding anything contained in Section 6.02 of the Employment Agreement
to the contrary, this Letter shall remain in full force and effect following the
Termination Date.

 

You acknowledge that you have had an adequate and reasonable period of time to
read, deliberate and consult with counsel regarding this letter.

 

2

--------------------------------------------------------------------------------


 

David, it has been a pleasure to work with you, and we appreciate the
contributions you have made during your time with the Company.  We wish you the
best in the future.

 

 

 

Very truly yours,

 

 

 

 

 

FAMILY DOLLAR STORES, INC.

 

 

 

By:

/s/ Howard R. Levine

 

 

Name:

Howard R. Levine

 

Its:

Chief Executive Officer

 

 

 

 

Accepted and agreed:

 

 

 

 

 

/s/ R. David Alexander, Jr.

 

 

R. David Alexander, Jr.

 

 

3

--------------------------------------------------------------------------------